DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment
The Amendment, filed 04/20/2022, has been received and made of record.  In response to the most recent Office Action, dated 01/20/2022.

Response to Arguments
Applicant’s arguments, regarding newly amended claims have been fully considered and are persuasive.  The previous rejection has been withdrawn.

Allowable Subject Matter
Claims 1, 3-8, 11-14, 16, 17, 19, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1, 14, and 20: None of cited references, on record, alone or in combination provides the motivation to teach or suggest, “a touch-sensitive device comprising: a capacitive touch-sensitive surface including an array of electrodes arranged in a plurality of rows and a plurality of columns; processing circuitry configured to: determine a detected position at which a stylus contacts or hovers above the capacitive touch-sensitive surface at least in part by interpolating between a plurality of capacitance measurements associated with a respective plurality of intersection points between the rows and the columns of the array; determine, based at least in part on the plurality of capacitance measurements, that a charge distribution induced on the capacitive touch-sensitive surface by the stylus is skewed relative to the detected position; and determine, based at least in part on the detected position and the charge distribution, a first electrode set and a second electrode set of the electrodes included in the array, wherein: the first electrode set includes a plurality of adjacent first row electrodes within a first row range and a plurality of adjacent first column electrodes within a first column range; Page 2 of 16Application No. 17/165,773 Application Filing Date: February 2, 2021 Docket No. 409082-US-NPthe detected position is a location within the charge distribution that is off-center within at least one of the first row range and the first column range and is located proximate to one or more of the plurality of adjacent first row electrodes and/or one or more of the plurality of adjacent first column electrodes included in the first electrode set; and the second electrode set includes a plurality of second row electrodes and a plurality of second column electrodes not included in the first electrode set; and a driving circuit configured to: transmit a first driving signal to the first electrode set; and transmit a second driving signal that differs from the first driving signal to the second electrode set”.

Claims 3-8, 11-13, 16, 17, and 19 are allowed because of their dependency on the allowed base claim respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT CHATLY whose telephone number is (571)270-1610. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 5712727687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMIT CHATLY/               Primary Examiner, Art Unit 2622